DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 12/14/2021, in response to claims 1 and 3-14 rejection from the non-final office action (09/20/2021), by amending claims 1, 4-5, 7-8, 11-12, and 14 and adding new claims 15-23 is entered and will be addressed below. 

Election/Restrictions
Claim 2 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim.

Claim Interpretations
The “a display device including a notch portion in a display area” of claims 1, 7, and 14, the display device and its notch portion is a product made by the apparatus, not part of the apparatus. Therefore, “a notch forming portion that protrudes from the trunk portion and prevents film formation on the notch portion … the notch forming portion overlaps with the opening region”, any protrusion toward the opening region is considered reading into the claim, no matter whether the intention is to make a notch portion in a display or not.
	
Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).

	The newly added limitation “wherein an entirety of the firstPage 5 of 16Response to Non-Final Office Action dated September 20, 2021Appl. No.: 16/981,968 Attorney Docket No.: US82516cover sheet is evenly brought into contact with the fine metal mask sheet” of claims 18-20, Applicants’ drawing shows FMM sheet is in contact with a portion of the first cover sheet 127 (for example, see Fig. 6), and part of the first cover sheet 127 does not cover the FMM sheet, including the area in contacting with alignment sheet 132 and the area of the first cover sheet 127 supported by the frame 130. Therefore, the “entirety” is considered describing the “brought into contact with the fine metal mask sheet”, if Applicants argue that the claim should be interpreted as the first cover sheet is entirely in contact with FMM sheet, please point out support of this interpretation in the Specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 20200190655, Foreign application date 01/02/2018, hereafter ‘655).
‘655 teaches all limitations of:
Claim 1: A mask plate includes a plurality of first supporting and shielding strips, and a plurality of second supporting and shielding strips … shielding strip facing a deposition material when a mask evaporation is performed through the mask plate (abstract), In implementation, the display panel may be further provided with a specially shaped OLED screen, such as a full screen with a U-shaped groove at the top. That is, the display panel is gradually moving towards full-screen designs with a U-shaped groove provided at the upper or lower end of the full screen. For example, the U-shaped groove may be configured to provide an infrared lens, a floodlight sensing element, a distance sensor, an ambient light sensor, a speaker, a microphone, a camera, a dot matrix projector, and the like ([0053], the claimed “A vapor deposition mask used to manufacture a display device including a notch portion in a display area, the vapor deposition mask comprising”, note the notch portion in a display area is an intended use of the apparatus):
 As shown in FIGS. 1 and 2, a fine metal mask (FMM) or an open mask is adopted as an evaporation mask plate in the process of manufacturing the OLED. The light-emitting material 16 of an evaporation source 5 is deposited on the corresponding opening area of the display panel 7, and the mask plate plays an important role in the manufacture of the OLED product ([0037], Fig. 1 shows mask 2 is in contact with the substrate on top, not labeled), Refer to FIG. 3, a mask plate is provided according to an a fine metal mask sheet in close contact with a substrate on which a film is to be formed, and including an opening region provided with a plurality of openings to form a film of a vapor deposition material on the substrate”); 
For example, as shown in FIG. 3, the thinned area 5 is provided on both sides of the supporting and shielding strips, and extends in the extending direction of the first supporting and shielding strip 4 or the second supporting and shielding strip 3 where the thinned area 5 is located ([0040], the claimed “and a first cover sheet covering a part of the fine metal mask sheet”), 
, the notch forming portion overlaps with the opening region, protrudes from the trunk portion, and prevents film formation on the notch portion”), 
For example, the thickness of the thinned area is about one sixth to two thirds of the thickness of the objective supporting and shielding strip where the thinned area is located ([0047], when the thickness of the thinned area is less than one half of the thickness of the objective supporting and shielding strip, it would read into the claimed “and a thickness of at least an end portion of the notch forming portion is smaller than a thickness of an end portion in notch side of the trunk portion”, see MPEP 2144.05).
th sentence), a thinned area 5 on a side of a predetermined surface parallel to the extending direction of the second supporting and shielding strip 3 or the first supporting and shielding strip 4 ([0043], 2nd sentence, therefore, thinned area is parallel of mask strip 2, the claimed “wherein a surface, on a side of the fine metal mask sheet, of the notch forming portion is configured to be parallel to the fine metal mask sheet”, Fig. 6 also indicate the mask strip 2 should be on top of the thinned area 5).
	Claim 5: as shown in FIG. 4, the mask plate may further include a mask frame 1 and the mask frame 1 is further provided with a mask strip 2 thereon. The mask strip 2 is provided with a plurality of openings (not shown in FIG. 4) for evaporation. The second supporting and shielding strip 3 may function to cover edge pixels of the mask strip 2 and has a same extending direction as that of the mask strip 2. The first supporting and shielding strip 4 may function to support the mask strip 2 and an extending direction thereof is perpendicular to that of the mask strip 2, and the first supporting and shielding strip 4 may also function to cover some pixels of the mask strip 2. For example, the second supporting and shielding strip 3 and the first supporting and shielding strip 4 are welded to the mask frame 1 ([0041], the claimed “comprising: the fine metal mask sheet having a strip shape; the first cover sheet extending in a short side direction of the fine metal mask sheet; a second cover sheet extending in a long side direction of the fine metal mask sheet; and a frame holding the fine metal mask sheet, the first cover sheet, and the second cover sheet arranged in this order from a side closer to the substrate”).

Claim 18: the objective supporting and shielding strip can achieve the high-precision mask for the display panel having a high pixel density, and can also maintain a certain supporting strength of the objective supporting and shielding strip, prevent the objective supporting and shielding strip from being sagged because of too much deposition of the evaporation material and thus specific pixels cannot be covered due to too great deviation in edge positional precision of the objective supporting and shielding strip ([0046], last sentence, requires to cover all points of the mask, the claimed “wherein an entirety of the firstPage 5 of 16Response to Non-Final Office Action dated September 20, 2021Appl. No.: 16/981,968 Attorney Docket No.: US82516cover sheet is evenly brought into contact with the fine metal mask sheet”).
Claim 21: For example, the thickness of the thinned area is about one sixth to two thirds of the thickness of the objective supporting and shielding strip where the thinned area is located ([0047], the claimed “wherein a thickness of the notch forming portion is smaller than a thickness of the trunk portion”).
Claims 3 and 15 rejected under 35 U.S.C. 103 as being unpatentable over ‘655, as being applied to claim 1 rejection above, in view of Mu et al. (US 20180155818, hereafter ‘818).
‘655 does not teach the limitations of:

a thickness of the round forming portion is smaller than the thickness of the trunk portion.
Claim 15: wherein the notch forming portion has a semi-elliptical shape.  

‘818 is an analogous art in the field of MASK DEVICE AND EVAPORATION DEVICE (title) the manufacturing of Organic Light-Emitting Diode (OLED) display devices ([0005], same as ‘655, [0003]) the special-shaped display panel may be provided with a camera, a flashlight or an earphone and other structures at the position corresponding to the groove structure ([0066], last sentence). ‘818 teaches that As shown in FIG. 4 and FIG. 5, a mask device provided by an embodiment of the present disclosure includes a framework 11 and a first strip plate 12, and the first strip plate 12 is fixed on the framework 11 and extends along a first direction, where the first strip plate 12 includes a first area 121 and a second area 122, the width of the first area 121 is greater than the width of the second area 122 in the direction parallel to the surface of the first strip plate 12 and vertical to the first direction ([0043]), the arc-shaped structure in the embodiment is a concave arc structure, and the correspondingly formed special-shaped evaporation area 14 may form a rounded angle in the angular position, so as to manufacture a special-shaped display panel with a rounded angle structure ([0062], see also Fig. 9 for “notch portion”). ‘818 further teaches a second concave-convex structure 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted a rounded angle portion in the first/corner area of the strip plate with a semi-elliptical shape notch, as taught by ‘818, to the shielding strips 3 and the shielding strips 4 of ‘655 while maintaining the thinned area 5 at the corner region, for the purpose of manufacturing a special-shaped display panel with a rounded angle structure, as taught by ‘818 ([0062]) and to keep a small shadow covering area, as required by ‘655 ([0043], last sentence).

Note ‘818 also teaches that the first strip plate 22 is in contact with the first mask 25 to support the first mask 25 ([0112], 2nd sentence, the “parallel” of claim 4).
Claims 7-9, 11-13, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ‘655, in view of Hagiwara et al. (US 20050115503, hereafter ‘503).
‘655 teaches some limitations of:
Claim 7: A mask plate includes a plurality of first supporting and shielding strips, and a plurality of second supporting and shielding strips … shielding strip facing a deposition material when a mask evaporation is performed through the mask plate (abstract), In implementation, the display panel may be further provided with a specially shaped OLED screen, such as a full screen with a U-shaped groove at the top. That is, the display panel is gradually moving towards full-screen designs with a U-shaped 
 As shown in FIGS. 1 and 2, a fine metal mask (FMM) or an open mask is adopted as an evaporation mask plate in the process of manufacturing the OLED. The light-emitting material 16 of an evaporation source 5 is deposited on the corresponding opening area of the display panel 7, and the mask plate plays an important role in the manufacture of the OLED product ([0037], Fig. 1 shows mask 2 is in contact with the substrate on top, not labeled), Refer to FIG. 3, a mask plate is provided according to an embodiment of the present disclosure, the mask plate includes a plurality of first supporting and shielding strips 4 extending in a first direction, and a plurality of second supporting and shielding strips 3 extending in a second direction. The first supporting and shielding strips 4 and the second supporting and shielding strips 3 perpendicularly intersect ([0038]), as shown in FIG. 4, the mask plate may further include a mask frame 1 and the mask frame 1 is further provided with a mask strip 2 thereon. The mask strip 2 is provided with a plurality of openings (not shown in FIG. 4) for evaporation. The second supporting and shielding strip 3 may function to cover edge pixels of the mask strip 2 and has a same extending direction as that of the mask strip 2. The first supporting and shielding strip 4 may function to support the mask strip 2 and an a fine metal mask sheet in close contact with a substrate on which a film is to be formed, and including an opening region provided with a plurality of openings to form a film of a vapor deposition material on the substrate”); 
For example, as shown in FIG. 3, the thinned area 5 is provided on both sides of the supporting and shielding strips, and extends in the extending direction of the first supporting and shielding strip 4 or the second supporting and shielding strip 3 where the thinned area 5 is located ([0040], the claimed “and a first cover sheet covering a part of a fine metal mask sheet”), 

It should be noted that FIG. 20 is an example showing that a mask plate can manufacture four display panels having U-shaped grooves. In other words, each display panel is provided with a U-shaped groove. Correspondingly, the first supporting and shielding strip 4 is provided with two U-shaped protrusions 10. In implementation, one mask plate may manufacture a plurality of display panels having the U-shaped groove, and the second supporting and shielding strip or the first supporting and shielding strip may also be provided with a plurality of U-shaped protrusions 10 (Fig. 20, [0054]), it may form a U-shaped groove corresponding to the display panel under the covering function of the U-shaped protrusion 10 ([0056], last sentence), as shown in FIGS. 21-, the notch forming portion overlaps with the opening region, protrudes from the trunk portion, and prevents film formation on the notch portion”),
For example, the thickness of the thinned area is about one sixth to two thirds of the thickness of the objective supporting and shielding strip where the thinned area is located ([0047], when the thickness of the thinned area is less than one half of the thickness of the objective supporting and shielding strip, it would read into the claimed “a thickness of at least an end portion of the notch forming portion is smaller than a thickness of an end portion in notch side of the trunk portion“).

‘655 also teaches that the thinned area 5 of the objective supporting and shielding strip t has a width of about 0.5 to 5 mm in a direction perpendicular to the extending direction of the objective supporting and shielding strip (that is, the vertical direction in FIG. 9) ([0045], last sentence). ‘655 is silent on the thickness of the mask strip 2. ‘655 does not teach the other limitations of:
Claim 7: a thickness of at least a part of the notch forming portion of the first cover sheet is 1 to 8 times a thickness of the fine metal mask sheet.
the fine metal mask sheet.

‘503 is an analogous art in the field of Deposition Mask And Manufacturing Method Thereof (title) a deposition mask used for a deposition process in a manufacturing process of … an organic light-emitting device and the like ([0005], same as ‘655, [0003]). ‘503 teaches that FIG. 10 shows a cross sectional construction of a deposition mask according to an embodiment of the invention. This deposition mask has the same construction as of the deposition mask discussed above, except that a shielding member 70 for covering the stress relaxation region 60 of the mask body 20 is provided … the stress relaxation region 60 is covered with the shielding member 70. Therefore, the deposition material does not pass through the fine holes 61 of the stress relaxation region 60, and the organic layer 214 is never formed in unintended locations on the driving substrate 211, such as a region for extracting an electrode terminal ([0048]-[0050]). Fig. 10 shows the shielding member 70 having the same thickness as the mask body 20.


Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted the same thickness of mask strip 2 as the thinned area 5 that shield the holes of the mask strip 2 in ‘655, as taught from ‘503, for its suitability for stopping deposition in unintended prima facie case of obviousness. MPEP 2144.07.

	‘655 further teaches the limitations of:
Claim 9: For example, the thickness of the thinned area is about one sixth to two thirds of the thickness of the objective supporting and shielding strip where the thinned area is located ([0047], the claimed “wherein the thickness of at least the part of the notch forming portion of the first cover sheet is ⅛ to 1 times a thickness of the trunk portion”).
	
Claims 11-13, 19, and 22 are rejected for the same reason as claims 4-6, 18, and 21 rejection respectively, as discussed above.
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘655 and ‘503, as being applied to claim 7 rejection above, further in view of ‘818.
The combination of ‘655 and ‘503 does not teach the limitations of:
Claim 10: wherein the first cover sheet includes a round forming portion for rounding a corner of the display area, and 
a thickness of the round forming portion is ⅛ to 1 times the thickness of the trunk portion.



‘818 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted a rounded angle portion in the first/corner area of the strip plate with a semi-elliptical shape notch, as taught by ‘818, to the shielding strips 3 and the shielding strips 4 of ‘655 while maintaining the about one sixth to two thirds of the thickness of the objective supporting and shielding strip where the thinned area is located, for the purpose of manufacturing a special-shaped display panel with a rounded angle structure, as taught by ‘818 ([0062]) and to keep a small shadow covering area, as required by ‘655 ([0043], last sentence).
Claims 14, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘655, in view of ‘313.
‘655 teaches some limitations of:
Claim 14: A mask plate includes a plurality of first supporting and shielding strips, and a plurality of second supporting and shielding strips … shielding strip facing a deposition material when a mask evaporation is performed through the mask plate (abstract), In implementation, the display panel may be further provided with a specially shaped OLED screen, such as a full screen with a U-shaped groove at the top. That is, the display panel is gradually moving towards full-screen designs with a U-shaped groove provided at the upper or lower end of the full screen. For example, the U-shaped 
As shown in FIGS. 1 and 2, a fine metal mask (FMM) or an open mask is adopted as an evaporation mask plate in the process of manufacturing the OLED. The light-emitting material 16 of an evaporation source 5 is deposited on the corresponding opening area of the display panel 7, and the mask plate plays an important role in the manufacture of the OLED product ([0037], Fig. 1 shows mask 2 is in contact with the substrate on top, not labeled, the claimed “a vapor deposition mask used to form a film of a vapor deposition material on a substrate on which a film is to be formed”); 
Refer to FIG. 3, a mask plate is provided according to an embodiment of the present disclosure, the mask plate includes a plurality of first supporting and shielding strips 4 extending in a first direction, and a plurality of second supporting and shielding strips 3 extending in a second direction. The first supporting and shielding strips 4 and the second supporting and shielding strips 3 perpendicularly intersect ([0038]), as shown in FIG. 4, the mask plate may further include a mask frame 1 and the mask frame 1 is further provided with a mask strip 2 thereon. The mask strip 2 is provided with a plurality of openings (not shown in FIG. 4) for evaporation. The second supporting and shielding strip 3 may function to cover edge pixels of the mask strip 2 a fine metal mask sheet that includes an opening region provided with a plurality of openings to form the film of the vapor deposition material on the substrate”); 
For example, as shown in FIG. 3, the thinned area 5 is provided on both sides of the supporting and shielding strips, and extends in the extending direction of the first supporting and shielding strip 4 or the second supporting and shielding strip 3 where the thinned area 5 is located ([0040], the claimed “a first cover sheet covering a part of the fine metal mask sheet”), 
It should be noted that FIG. 20 is an example showing that a mask plate can manufacture four display panels having U-shaped grooves. In other words, each display panel is provided with a U-shaped groove. Correspondingly, the first supporting and shielding strip 4 is provided with two U-shaped protrusions 10. In implementation, one mask plate may manufacture a plurality of display panels having the U-shaped groove, and the second supporting and shielding strip or the first supporting and shielding strip may also be provided with a plurality of U-shaped protrusions 10 (Fig. 20, [0054]), it may form a U-shaped groove corresponding to the display panel under the covering function of the U-shaped protrusion 10 ([0056], last sentence), as shown in FIGS. 21-the notch forming portion overlaps with the opening region, protrudes from the trunk portion, and prevents film formation on the notch portion”),
For example, the thickness of the thinned area is about one sixth to two thirds of the thickness of the objective supporting and shielding strip where the thinned area is located ([0047], when the thickness of the thinned area is less than one half of the thickness of the objective supporting and shielding strip, it would read into the claimed “a thickness of at least an end portion of the notch forming portion is smaller than a thickness of an end portion in notch side of the trunk portion”).

‘655 is silent on substrate holder that hold the substrate and the contact mask. ‘655 does not teach the other limitations of:
Claim 14: a magnet plate configured to bring the vapor deposition mask into close contact with the substrate by a magnetic force.

strong magnetic attraction may act between an electrostatic chuck 180 (see FIG. 11) and the first support bar 130. To this end, a gap may be formed between a substrate 11 (see FIG. 11) and the split masks 150, and pattern parts 151 of the split masks 150 may not be accurately aligned on (or with) the substrate 11. As such, the first support bar 130 may be formed of a material with relatively weak magnetism such that a gap may be minimized (or at least reduced) between the mask frame assembly 100 and the substrate 11. This may also enable more accurate alignment between the pattern parts 151 and the substrate 11 ([0046], 2nd half, note the gap issue is the same as Applicants’ Fig. 9), magnetic attraction of the split masks 150 and the electrostatic chuck 180 may weaken ([0075], note this would also lead to optimization of claims 7-8 if Applicants argue unexpected result based on Fig. 11 of instant Application), for the purpose of more precise deposition patterns to be formed on the substrate ([0009]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted an electrostatic chuck that include magnetic force of ‘313 as the substrate and contact mask holder of ‘655, for the purpose of more precise deposition patterns to be formed on the substrate, as taught by ‘313 ([0009]).

.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘655 and ‘313, as being applied to claim 14 rejection above, further in view of ‘818.
The combination of ‘655 and ‘313 does not teach the limitations of:
Claim 17: wherein the notch forming portion has a semi-elliptical shape.  

‘818 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted a rounded angle portion in the first/corner area of the strip plate, as taught by ‘818, to the shielding strips 3 and the shielding strips 4 of ‘655 while maintaining the about one sixth to two thirds of the thickness of the objective supporting and shielding strip where the thinned area is located, for the purpose of manufacturing a special-shaped display panel with a rounded angle structure, as taught by ‘818 ([0062]) and to keep a small shadow covering area, as required by ‘655 ([0043], last sentence).

 
‘655 clearly teaches that “For example, the thickness of the thinned area is about one sixth to two thirds of the thickness of the objective supporting and shielding strip where the thinned area is located” ([0047]).
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
In regarding to claim interpretations, see the bottom of page 7, it is to help the reader to understand how the claim is interpreted. This is not rejection.
In regarding to 35 USC 112 rejection, see the top of page 8, Applicants’ amendment overcomes the rejection.
In regarding to 35 USC 102(a)(1) rejection by Min ‘313, Applicants argue that ‘313 does not teach the amended claim 1, see page 9.
This argument is found not persuasive.
‘313 clearly teaches “For example, the thickness of the thinned area is about one sixth to two thirds of the thickness of the objective supporting and shielding strip where the thinned area is located” ([0047]), this includes the thinned area is less than one half of the shielding strip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20010004469 is cited for “the shadow mask uses a magnetic material as at least either the mask portion or the reinforcing lines, to be kept in contact with the spacers by magnetic force. In this case, the substrate can be more uniformly and reliably kept in contact with the shadow mask”, [0110], therefore, the reinforcing lines should be in uniform contact with the mask too.

US 20040197675 is cited for support 3A varying in thickness (Fig. 1B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.